Citation Nr: 0425282	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  96-27 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to assignment of a compensable evaluation for 
irritable colon syndrome, prior to July 14, 2003 and a rating 
in excess of 30 percent disabling from July 14, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had 20 years active duty service ending in 
January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Oakland, California.
 
The veteran was originally granted service connection for 
irritable colon syndrome in April 1996 and it was rated as 
noncompensable.  The veteran presented a timely notice of 
disagreement with regards to his disability rating and 
perfected his appeal in July 1996.  A June 1999 Board remand 
returned the matter to the RO to schedule the veteran for a 
hearing.  Consequently, the veteran was scheduled for a 
November 1999 and submitted a request to reschedule in April 
1999.  The veteran again cancelled his rescheduled January 
2003 hearing.  Accordingly, the Board finds compliance with 
the remand instructions.  The matter was again forwarded to 
the Board and in September 2003 the Board remanded the issue 
so that the RO may review all the evidence.  Subsequently, 
the veteran's disability rating was increased to 30 percent 
disabling, effective July 14, 2003, by means of a March 2004 
rating decision.  Accordingly, the questions before the Board 
are whether the veteran is entitled to a compensable 
evaluation for irritable colons syndrome prior to July 14, 
2003 and whether he is entitled to a disability evaluation in 
excess of 30 percent from July 14, 2004.


REMAND

In June 2001, the RO sent a letter to the veteran informing 
him of certain provisions of the Veterans Claims Assistance 
Act of 2000 (hereinafter VCAA).  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  However, review of that letter reveals that it was 
sent in connection with another claim.  It therefore does not 
appear that the veteran has been furnished proper VCAA notice 
for the rating issue on appeal.  The Court has made it clear 
that failure to adequately show compliance with VCAA notice 
requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002); Huston v. Principi, 17 Vet.App. 195, 202 
(2003).  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.   The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
(a) advise the veteran of the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
of the information and evidence that VA 
will seek to provide, and (c) of the 
information and evidence that the veteran 
is expected to provide, including the 
need to furnish all pertinent evidence in 
his possession.  

2.  The case should then be returned to 
the Board for appellate review after (if 
necessary) issuance of an appropriate 
supplemental statement of the case. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

	Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


